                 Case 5:19-cv-00191-DAE Document 1-2 Filed 02/27/19 Page 1 of 2
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO       DIVISION

                                    Supplement to JS 44 Civil Cover Sheet
                                   Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

                 The attorney of record for the removing party MUST sign this form.
STATE COURT INFORMATION:
1. Please identify the court from which the case is being removed; the case number; and the complete
   style of the case.


    Cause No. 19-01-00015-CVK; Emran, LLC and Wael Suleiman v. Catlin Specialty Insurance Company, Engle Martin &
    Associates, LLC, and McClelland and Hine, Inc; In the 81st Judicial District Court, Karnes County, Texas.




2. Was jury demand made in State Court?                    Yes                  No
   If yes, by which party and on what date?

    Plaintiffs                                                                            1/22/2019
   Party Name                                                                            Date




STATE COURT INFORMATION:
1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).

    Plaintiffs: Emran LLC and Wael Suleiman
    Attorney: Matthew J. Worrall, State Bar No.: 24070883, Worrall Law Group, PLLC, 1201 Shepherd Dr., Houston, Texas
    77007
    Telephone: 832-423-4115
    Facsimile: 713-583-3411
    Email: mworrall@worralllaw.com


    Defendants: Catlin Specialty Insurance Company, Engle Martin & Associates, LLC, and McClelland and Hine, Inc.
    Attorneys: Michael C. Upshaw, State Bar No. 24099142, Steven J. Badger, State Bar No. 01499050, Zelle LLP, 901 Main
    Street, Suite 4000, Dallas, Texas 75202
    Telephone: 214-742-3000
    Facsimile: 214-760-8994
    Email(s): mupshaw@zelle.com & sbadger@zelle.com




   TXWD - Supplement to JS 44 (Rev. 10/2004)
                    Case 5:19-cv-00191-DAE Document 1-2 Filed 02/27/19 Page 2 of 2
2. List all parties that have not been served at the time of the removal, and the reason(s) for
   non-service.


     Catlin Specialty Insurance Company is unaware of a reason for non service, but has submitted an Answer in response
     to Plaintiffs' Petition.




3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
   removal from the case.


     N/A




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:
1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
   designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
   include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).
     N/A




VERIFICATION:


     /s/ Michael C. Upshaw                                                               Feb 27, 2019
    Attorney for Removing Party                                                          Date



     Catlin Specialty Insurance Company, Engle Martin & Associates, LLC
    Party/Parties




TXWD - Supplement to JS 44 (Rev. 10/2004)
